372 F.2d 129
James R. WALKER, Appellant,v.STATE OF NORTH CAROLINA and City of Charlotte, Appellees.
No. 10962.
United States Court of Appeals Fourth Circuit.
Argued January 9, 1967.
Decided January 16, 1967.

James R. Walker, Leaksville, N. C., appellant pro se.
Paul L. Whitfield, Asst. City Atty., City of Charlotte, for appellees.
Before HAYNSWORTH, Chief Judge, and KAUFMAN and RUSSELL, District Judges.
PER CURIAM.


1
In this habeas corpus proceeding, Walker attacks a conditionally suspended sentence imposed upon him for a deliberate violation of a building code. He asserts unconstitutionality of the relevant statutes of North Carolina and the applicable sections of Charlotte's Housing Code as arbitrary and unreasonable. This is premised upon a construction of their requirement of a building permit as a prerequisite to any and all repairs, however trivial, by a householder to his residence.


2
If the code was applied administratively to require formal permits for trivial repairs, a serious question of its constitutionality, as applied, would arise, but this record does not present the question. The repair and remodeling work undertaken by Walker was both major and extensive, and well within the reasonable reach of the code.


3
For the reasons stated in the opinion of the District Court,* we find no unconstitutional infirmity in the building code as applied in this case.


4
Affirmed.



Notes:


*
 Walker v. State of North Carolina, W.D.N.C., 262 F. Supp. 102